Citation Nr: 1600088	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  08-30 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel





INTRODUCTION

The Veteran had active service in the United States Army from January 1967 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The case was remanded in June 2012 and October 2014 for evidentiary development, and unfortunately, for reasons discussed below, it must again be remanded for that reason.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case has been before the Board on two separate occasions and, unfortunately, it must be remanded again.  In essence, while the Board remanded these claims in October 2014 so that new, comprehensive VA orthopedic and cardiovascular examinations addressing etiology of cervical spine and hypertension disabilities could be offered, the mandates of the remand were not fully adhered to.  

Specifically, examinations returned in March 2015 were inadequate to resolve the issue on appeal.  

At issue is the etiology of current hypertension and neck disabilities.  The Veteran asserts that he had hypertensive symptoms, without an underlying diagnosis of hypertension, proximate to his entry into service.  It is noted that the Veteran did not have a diagnosis of hypertension at the time of his entry into active duty; however, it was described that some symptoms of the condition, subjectively, had been noticed in the past and had prevented enlistment in 1965.  At the time of entry into service, the Veteran's blood pressure reading was 138/78, which is within the normal range.  In April 1967, a reading of 142/100 was recorded, which suggests a gradual increase in hypertensive symptomatology during the period of military service.  As noted, however, a diagnosis of hypertension was not made in service or within the first post-service year.  

The Veteran is presumed sound on entry, and a VA physician, in December 2014, noted that, at least based on medical evidence, there was no reason for him to conclude that hypertension clearly and unmistakably pre-existed active service.  The Veteran experiences current hypertension and this is not debated.  At issue is whether the current hypertension had causal origins with the symptoms noted in active duty.  In this respect, the VA examiner did not return an adequate opinion.  Indeed, in December 2014, it was noted that "there is no clear diagnosis of hypertension made during military [service]" and that "it is also less likely [that] currently-diagnosed HTN is of service-onset or otherwise [related to service]."  That is, the examiner concluded that based on a lack of documentation of diagnosis in the service treatment records, there was no nexus between current hypertension in service.  Jurisprudential precedent has established that the mere lack of documentation in a service treatment record is not, in itself, a sufficient rationale on which a medical opinion can be rested.  Buchanon v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Moreover, the increase in blood pressure from service entry to April 1967, while perhaps not sufficient to establish an in-service diagnosis of hypertension, clearly does demonstrate some increase in blood pressure symptomatology and should have been specifically addressed.  As this is the case, the case must yet again be remanded for a new opinion addressing the contended relationship (with a new examiner).  

The obtained orthopedic examination also suffers from a defect with respect to the adequacy of the posited rationale.  Essentially, the opinion, dated in March 2015, stated that there "is no evidence of severe injuries or trauma to the neck" aside from a possible soft tissue injury which "is time-limited."  The examiner stated that the Veteran's sole disability is cervical stenosis, which is of a congenital nature.  

The Board, in its remand, noted that previous examinations were inadequate for not fully considering the complete disability picture in the neck.  In this regard, it was noted that the Veteran, in addition to cervical stenosis, experienced degenerative disc disease as well as scoliosis.  These conditions were not addressed in the 2015 examination report, nor is it explained why, in the examiner's opinion, stenosis can only be of a congenital nature.  The Board had, in October 2014, noted that a 2005 radiographic study did not show the presence of stenosis, and the Veteran's representative, in concert with the informal hearing presentation, submitted a piece of medical literature in which stenosis was described as being a possible result from trauma (to include after a period of latency).  This was not discussed in the most recent examination report, and thus, the Board cannot conclude that said March 2015 report is particularly probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Indeed, it appears to be, with minimal changes, a re-hash of an earlier 2012 VA opinion which was found to be inadequate to resolve the issue on appeal.  Unfortunately, this means that there is no adequate opinion on file and that the claim was once again be remanded.  

Veterans, as a matter of law, are entitled to substantial compliance with Board instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, the claims file is to be given to two new specialists (physicians other than the ones who authored the most recent VA opinions) for the provision of new, comprehensive orthopedic and cardiovascular opinions regarding the etiology of cervical spine disabilities and essential hypertension.  

Accordingly, the case is REMANDED for the following action:

1.   Return the claims file to physicians (Doctor of Medicine or Doctor of Osteopathic Medicine), other than the ones who authored the 2014 and 2015 opinions in concert with the Board's previous remand of October 2014, for the purposes of determining the etiology of current neck and hypertension disabilities.  In this regard, the following is asked:

a)  With respect to the neck, is it at least as likely as not (50 percent probability or greater) that any current neck disability, to include documented stenosis, degenerative disc disease, and scoliosis, had causal origins in active service, to include the documented motor vehicle trauma of 1968?  Each disabling condition present in the neck should be reported, and the examiner should specifically reference the medical literature submitted by the Veteran's representative in which stenosis is suggested to potentially be resultant from trauma after a period of latency. 

b)  With respect to hypertension, is it at least as likely as not (50 percent probability or greater) that the Veteran's current hypertension, which did no pre-exist entrance to service based on evidence of record, had causal origins in active service or within the first post-service year?  The examiner should specifically note the elevated blood pressure reading in April 1967 (an increase from service entry), and should consider the stresses associated with military service when coming to an opinion. 

All conclusions should be supported by adequate rationales, and all evidence favorable to the Veteran's claims must be discussed as identified.  The mere fact that a diagnosis is not present in service treatment records is not, in itself, a sufficient basis on which to form a medical rationale.  

2.  Following the completion of the above-directed development, re-adjudicate the Veteran's claims.  Should they remain denied, issue an appropriate supplemental statement of the case and forward them to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




